Citation Nr: 1418069	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.

2.  Entitlement to a rating in excess of 10 percent for right rotator cuff tear with limitation of motion.

3.  Entitlement to a rating in excess of 10 percent for right knee arthralgia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1993.

This appeal to the Board of Veterans' Appeals (BVA) is from July 2007 and April 2013 rating decisions of VA's Oakland RO.

In January 2014, the Veteran testified at a videoconference before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not had a VA examination for his left ear hearing loss and right shoulder disability since June 2007 and he was not given an examination in connection with the claim for a higher rating for the left knee disability.  It was determined at the hearing that the Veteran would be afforded examinations or these disabilities to determine their current level of impairment.

Additional development is required to obtain all pertinent ongoing treatment records since March 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of pertinent VA treatment records since March 2013.

2.  Schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected right shoulder and left knee disabilities.  The claims file and a copy of this remand should be made available to the examiner for review.  A notation to the effect that the records were reviewed should be included.  

a) All necessary tests and studies should be conducted.

b) Report all pertinent left knee findings.  The examiner must also do the following:

c) Perform full range of motion studies for the left knee.  After determining the range of motion of the knee, the examiner must opine whether there is any additional functional loss with repetition (i.e., additional loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination.

d) Discuss whether the Veteran's left knee is unstable, gives way, is weak, or lacks coordination.

e) Discuss whether the service-connected left knee disability includes a dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion in the joint.

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his left ear hearing loss.  The claims file and a copy of this remand should be made available to the examiner for review.  A notation to the effect that the records were reviewed should be included.  

a) All necessary diagnostic testing and evaluation should be performed to determine the severity of the Veteran's hearing loss.  

b) In addition to dictating objective test results, the evaluating VA audiologist must fully describe the subjective effects of the Veteran's hearing loss disability, if any, on his occupational functioning and daily activities. 

4.  Ensure all development is completed and take corrective action for any deficiency found.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If any benefit remains denied, send the Veteran and his representative a supplemental statement of the case and give them opportunity to respond to it before returning the file to the Board for further consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



